         Case 5:19-cv-00530-ESC Document 122 Filed 03/01/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


LLOYD WHITE,                                    §
                                                §
                  Plaintiff,                    §                SA-19-CV-00530-ESC
                                                §
vs.                                             §
                                                §
STERLING FOODS, MRS. TERESA                     §
LNU, ADMINISTRATOR; JAVIER                      §
PATTON, DR. NICK LNU, HR                        §
DIRECTOR; JUANITA GARZA, IRMA                   §
GARZA,                                          §
                                                §
                  Defendants.                   §



                                            ORDER

       Before the Court is the above-styled cause of action, which is currently abated due to

Plaintiff’s fracture of his right hand. Plaintiff is proceeding pro se in this matter and, he

informed that Court that he is unable to write or prepare a response to the pending motion for

summary judgment due to the fracture. Therefore, the Court stayed this case on February 1,

2021, and ordered Plaintiff to file an advisory when he is again able to use his right hand for

writing. The Court has not yet received an update from Plaintiff. To avoid unnecessary delay in

the case and to ensure the pending motion is timely resolved, the Court now directs Plaintiff to

file an advisory that explains: (1) the date by which his doctor expects that he will be able to

again use his hand for writing, and (2) confirming that Plaintiff intends to submit a response to

the pending dispositive motion. Depending on the status of Plaintiff’s injury, and the anticipated

time it will take him to recover to the point where he can write, the Court may consider directing

Plaintiff to dictate his response to someone who can transcribe it for him. That would enable the
          Case 5:19-cv-00530-ESC Document 122 Filed 03/01/21 Page 2 of 2




Court to resolve the legal issues that remain pending and determine whether this case needs to be

set for trial.

         IT IS THEREFORE ORDERED that Plaintiff file an advisory as to his medical status

on or before March 10, 2021.

         SIGNED this 1st day of March, 2021.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE
